Citation Nr: 0806295	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-32 773	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and a friend


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1969 to July 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable rating from July 2003.  Because the claim for 
a higher initial rating involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized it in light of the distinction noted 
by the U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West,         12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

In May 2005, the veteran, his mother, and a friend testified 
at hearing before a hearing officer at the RO.  

By decision of August 2007, the Board remanded the issue on 
appeal to the RO for further development of the evidence and 
for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  VA audiological evaluations in February 2004 and 
September 2007 revealed Level I hearing acuity in each ear.




CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 
4, including §§ 4.1, 4.85, 4.86, Diagnostic Code 6100 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code (DC) under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), the VA must furnish him at least 
general notice of that requirement.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, post-rating June 2005 and August 2007 RO 
letters collectively informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and to advise the RO as to whether 
there was medical evidence (such as statements from doctors 
and examinations containing clinical findings) showing 
treatment for his disability, and lay evidence (such as 
statements from people who witnessed his symptoms and how 
they affected him) demonstrating a worsening of disability.  
Those letters also provided notice of what was needed to 
establish entitlement to a higher rating (evidence showing 
that the disability had worsened).  

The August 2007 RO letter informed the veteran that, if an 
increase in disability was found, a disability rating would 
be determined by applying relevant DCs which provided for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, its severity and duration, and its 
impact upon employment.  The 2007 letter also provided 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical records, employer statements, and other 
evidence showing an increase in disability. 
  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

The 2005 and 2007 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get, and requested the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claim.  The Board thus finds that the 
2005 and 2007 RO letters collectively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and  (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the initial March 2004 rating action on appeal.  
However, the Board finds that, in this appeal, the delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran and his representative have been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2005 and 
2007 RO notice letters, the RO gave the veteran and his 
representative further opportunities to furnish information 
and/or evidence pertinent to the claim before it 
readjudicated it on the basis of all the evidence of record 
in September 2005 and October 2007 (as reflected in the 
Supplemental Statements of the Case).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the July 2004 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided in the August 2007 RO 
letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim.  In February 2004 and September 
2007, the veteran was afforded comprehensive VA audiological 
examinations in connection with his claim; these reports are 
of record and have been considered in adjudicating this 
claim.  A transcript of the May 2005 RO hearing testimony has 
been associated with the claims folder.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

Ratings for defective hearing are determined in accordance 
with the findings obtained on audiometric examination.  
Evaluations of hearing impairment range from noncompensable 
to 100%, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability from hearing impairment, the rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal auditory acuity to Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the 
results of the above-described testing are charted on Tables 
VI and VII.  See 38 C.F.R. § 4.85.

38 C.F.R. § 4.86 provides special provisions for evaluating 
exceptional patterns of hearing impairment: (a) When the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels (db) or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  (b) When the pure tone threshold is 
30 db or less at 1,000 Hertz, and 70 db or more at 2,000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  

At the May 2005 RO hearing, the veteran contended that his 
hearing loss is more disabling than currently evaluated.  

Considering the pertinent evidence in light of the criteria 
of DC 6100, the Board finds that the veteran's bilateral 
hearing loss has not been disabling to a compensable degree 
at any time since the initial grant of service connection 
therefor.  The medical evidence of record documents that the 
service-connected bilateral hearing loss has been 
consistently manifested by no more than Level I hearing 
acuity in each ear. 

VA audiological evaluation in February 2004 revealed speech 
recognition scores of     92% in the right ear, 96% in the 
left ear, and pure tone thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
50
50
LEFT
0
15
30
55
60

The pure tone threshold average was 34 on the right and 40 on 
the left.  The diagnosis was bilateral high frequency 
sensorineural hearing loss.

VA audiological evaluation in September 2007 revealed speech 
recognition scores of 94% in each ear, and pure tone 
thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
55
50
LEFT
15
15
40
60
60

The pure tone threshold average was 40 on the right and 43.75 
on the left.  The diagnosis was normal to moderately-severe 
right and normal to severe left sensorineural hearing loss.

Applying the method for rating hearing loss to the results of 
the veteran's audiological evaluations, the Board finds that 
the 2004 and 2007 audiometry findings each correspond to 
Level I hearing acuity in each ear, based on application of 
the reported findings to Tables VI and VII.  As these 
findings correspond to no more than a noncompensable rating 
under DC 6100, the criteria for a compensable rating have not 
been met at any time since the initial grant of service 
connection for bilateral hearing loss.

The Board also finds that the special provisions of 38 C.F.R. 
§ 4.86(a) for evaluating exceptional patterns of hearing 
impairment are not for application in this case, inasmuch as 
the pure tone threshold was not 55 db or more in either ear 
at each of the 4 specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz), and 70 db or more at 2,000 Hertz in either 
ear.    

The Board emphasizes that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric results are obtained.  Hence, the 
Board has no discretion in this matter, and must predicate 
its determination on the basis of the results of the 
audiological studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply the VA's rating schedule based on a veteran's 
audiometry findings.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's bilateral hearing loss has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in the 2004 and 2007 audiological reports do 
not objectively show that his hearing loss markedly 
interferes with employment (i.e., beyond that contemplated in 
the assigned rating), or requires frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that a schedular rating is adequate in this case.  
Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial compensable rating for bilateral 
hearing loss must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A.    
§ 5107(b);  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


